Citation Nr: 0947560	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1943 to August 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied a 
total rating for compensation purposes based on individual 
unemployability.  In November 2009, the Veteran submitted a 
Motion to Advance on the Docket.  In December 2009, the Board 
granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is currently in effect for left knee 
impairment evaluated as 30 percent disabling; right knee 
degenerative joint disease evaluated as 20 percent disabling; 
right ring and little finger fracture residuals evaluated as 
20 percent disabling; right knee fracture residuals evaluated 
as 10 percent disabling; left knee degenerative joint disease 
evaluated as 10 percent disabling; left ulnar and right 
clavicular osteomyelitis evaluated as noncompensable; nose 
bleed residuals evaluated as noncompensable; and a 
psychiatric disorder evaluated as noncompensable.  The 
Veteran has a combined rating of 70 percent.

2.  The Veteran has reported completing high school and 
occupational experience as a pipe fitter, a steam fitter, and 
a plumber.  He reported having last worked on a full-time 
basis in 1985.  

3.  The Veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

A total rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Total Rating for Compensation Purposes

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the Veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the Veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 
(2009).  The provisions of 38 C.F.R. § 4.16(a) (2009) direct, 
in pertinent part, that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
Veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  For 
purposes of this section, marginal 
employment generally shall be deemed to 
exist when a veteran's earned annual 
income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person. 
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination.  

Service connection is currently in effect for left knee 
impairment evaluated as 30 percent disabling; right knee 
degenerative joint disease evaluated as 20 percent disabling; 
right ring and little finger fracture residuals evaluated as 
20 percent disabling; right knee fracture residuals evaluated 
as 10 percent disabling; left knee degenerative joint disease 
evaluated as 10 percent disabling; left ulnar and right 
clavicular osteomyelitis evaluated as noncompensable; nose 
bleed residuals evaluated as noncompensable; and a 
psychiatric disorder evaluated as noncompensable.  The 
Veteran has a combined rating of 70 percent.  
At a May 1956 VA examination for compensation purposes, the 
Veteran reported that he was employed as a pipe fitter and a 
plumber.  At a March 1969 VA examination for compensation 
purposes, the Veteran reported that he was employed as a 
steam fitter.  

In his March 2009 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran conveyed that he had completed high school.  He 
reported that he had occupational experience as a pipe 
fitter.  The Veteran indicated that he last worked on a full 
time basis in 1985 when he became too disabled to work.  

At a May 2009 VA examination for compensation purposes, the 
VA examiner opined that: 

Veteran's [service-connected] bilateral 
knee condition and [nonservice-connected] 
low back and bilateral hip condition 
prevent all aspects of physical labor, 
but do not prevent sedentary work.  

The Veteran's other service-connected disabilities were found 
not to affect his employability.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran meets the schedular requirements of 38 C.F.R. 
§ 4.16(a) (2009).  He has presented an employment history 
consisting solely of work as a pipe fitter, a steam fitter, 
and a plumber, all trades requiring significant physical 
labor.  The most recent VA examination of record conducted in 
May 2009 conveys that the Veteran's service-connected knee 
disabilities preclude all forms of physical labor.  While 
acknowledging that the VA examiner found that the Veteran's 
service-connected disabilities did not preclude sedentary 
employment, the Board observes that such work would be wholly 
inconsistent with the Veteran's education and work 
experience.  Indeed, there is no objective evidence of record 
establishing that the Veteran could secure and follow any job 
which would not required significant manual labor.  
Therefore, the Board concludes that the Veteran's 
service-connected disabilities render him unable to secure 
and follow substantially gainful employment consistent with 
his education and work experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
granted.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


